Citation Nr: 1213655	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  06-06 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran service on active duty from August 1942 to February 1946.  He died in February 2004.  The appellant is the Veteran's surviving spouse.

The appellant's claim was previously before the Board and remanded in May 2009.  It was then returned to the Board.  Thereafter, the Board twice referred the appellant's claim to the Veterans Health Administration (VHA), in June 2010 and October 2011.  Opinions were provided by VHA in May 2011 and January 2012.  The appellant and her representative were provided with copies of both VHA opinions.

In June 2006, the appellant withdrew her previously requested hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2004.  The death certificate shows that the immediate cause of his death was cardiopulmonary arrest, due to or as a consequent of chronic obstructive pulmonary disease (COPD) and coronary artery disease (CAD).   Post-traumatic stress disorder (PTSD) was noted as a significant condition, one that contributed to death but was not related to the other cause.

2.  At the time of the Veteran's death, service connection was in effect for PTSD, rated 100 percent disabled.

3.  The Veteran did not die as a result of a service-connected disability, nor did his service-connected disability cause or contribute substantially or materially to his death.

4.  The Veteran was not continuously rated totally disabled due to a service-connected disability for at least 10 years immediately preceding his death, nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2011).

2.  The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, certain additional VCAA notice requirements may attach in the context of a claim for DIC benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board finds that the VCAA notice requirements for service connection for cause of the Veteran's death have been satisfied by the November 2004 and July 2009 letters sent to the appellant.  In the letters, VA informed the appellant that in order to substantiate a claim for service connection for cause of the Veteran's death, the evidence needed to show the cause of the Veteran's death, a disease or injury in service, and a relationship between the cause of death and the disease or injury in service.  In this case, the appellant received notice which complied with Hupp in July 2009.  The October 2009 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim after issuance of the VCAA notice.  Hence, the appellant is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC), is sufficient to cure a timing defect).

As to informing the appellant of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had a duty to obtain any records held by any federal agency.  It also informed her that it would make reasonable efforts to help her get evidence to support her claim such as medical records and employment records.  The letters also stated that she would need to give VA enough information about the records so that it could obtain them for her. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA obtained the Veteran's service treatment records and VA outpatient treatment records.  In addition and as previously indicated, opinions from VHA medical expert under the provisions of 38 U.S.C.A. § 7109(a) and 38 C.F.R. § 20.901(a) were obtained in May 2011 and January 2012.  Furthermore, opinions of VA examiners were obtained in September 2004 and August 2009.  All opinions were provided by medical professionals who reviewed and accurately reported the evidence in the claims file.  As will be described in greater detail below, the opinions, when taken together, are adequate to make a determination on this appeal.

For the foregoing reasons, the Board concludes that reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103(a)(2); 38 C.F.R. § 3.159(d).


II.  Analysis

Service Connection for the Cause of the Veteran's Death

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

VA death benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2011).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The appellant seeks service connection for the cause of the Veteran's death.  In pertinent part, it is contended that the Veteran's service-connected PTSD caused his death, his PTSD caused or aggravated the causes of his death, or his PTSD caused or aggravated his tobacco use, which led to his death.

The Veteran died in February 2004.  The immediate cause of his death was cardiopulmonary arrest, due or as a consequent of COPD and CAD.  PTSD was listed as another significant condition the contributed to death but was not related to the other cause.  At the time of his death, service connection was in effect for PTSD, rated as 100 percent disabling.

Service treatment records reveal no evidence of treatment for or diagnosis of any cardiac or pulmonary disease or symptom.  In May 1953, the Veteran filed his original claim for VA benefits.  He did not raise a claim for any cardiac disability.  He did initiate a claim of entitlement to service connection for severe bronchitis that developed into asthma, which he states began in April 1946.  In a February 1954 rating decision, the RO awarded service connection for bronchial asthma, noting that a private medical statement showed that the Veteran had been treated in July and August 1946.

In a September 1953 written statement, Dr. I indicated that the Veteran had suffered from increasingly frequent attacks of bronchial asthma after he returned from service.  It had been markedly aggravated since Dr. I had last seen the Veteran in 1948.  There was no definite causal agent that could be established.

In an October 1953 rating decision, the RO proposed to sever service connection for bronchial asthma, since it was not a chronic disease, and there was no evidence of treatment for asthma until several months following discharge.

An October 1953 VA examination report shows that the Veteran had not previously been examined by VA.  It was noted that he was discharged from the Army in February 1946 and had his first asthma attack in May 1946.  Cardiovascular examination revealed mild dyspnea.  Following examination, the pertinent diagnoses were bronchial asthma and mild tachycardia.

In a November 1953 written statement, Dr. H indicated that he treated the Veteran in July and August 1946 for fits of asthma.

In a February 1959 rating decision, the RO severed service connection for bronchial asthma.  The Veteran was informed of the decision that same month.

Psychiatric treatment appears in the record beginning in August 1988, at which time it was shown to be likely post-traumatic stress reaction to service.

An August 1989 VA treatment record reveals the earliest evidence of a diagnosis of COPD.

In a September 1989 decision, the Board denied the Veteran's recent claim of entitlement to service connection for asthma.

In a March 1990 rating decision, the RO awarded service connection for PTSD.

A July 1994 VA outpatient record shows that the Veteran complained of fatiguing easily but denied a pulmonary etiology.

An October 2000 VA outpatient record shows that the Veteran reported a 60-year history of pipe tobacco use.  He smoked approximately five bowls a day.

In a March 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for CAD.

In a January 2003 rating decision, the RO assigned a 100 percent rating to the Veteran's service-connected PTSD, effective October 17, 2000.

A January 2004 VA outpatient record shows that the Veteran was strongly advised to quit smoking following sudden and acute onset of shortness of breath.  He stated that he had not smoked since Saturday.  A February 2004 VA record shows that the Veteran continued to smoke a cigar twice a day and pipe tobacco two or three times per day.  He insisted that his smoking was not the cause of his asthma exacerbations because he did not inhale, and the tobacco he smoked was different from cigarettes.  The Veteran was encouraged to quit but refused.  The Veteran died three days later.

In September 2004, the Veteran's claims file was provided to a physician for review.  A detailed review of the pertinent evidence was noted.  The physician indicated that the Veteran received treatment for PTSD until 2001.  At that time, it was determined that he was coping well with PTSD.  He continued with psychotherapy for family stressors but did not report any problems from PTSD.  He was not on any psychiatric medications.  The Veteran died due to an exacerbation of asthma and COPD.  There was no evidence to suggest that PTSD was a contributing factor.

In her February 2005 notice of disagreement, the appellant contended that the Veteran's PTSD was a contributing factor to his death.

In a February 2006 written statement, the appellant contended that the Veteran's asthma was due to his PTSD.  She also contended that his PTSD was worse than the VA examiner reported.

In May 2006, the appellant submitted a number of articles showing a relationship between stress and heart disease.

In August 2009, the Veteran's claims file was reviewed by a physician.  His medical history was noted.  With regard to the question of whether PTSD caused or contributed substantially to the Veteran's death, the VA physician indicated that the Veteran's cause of death was cardiac arrest.  It was less likely as not that the PTSD was the cause of or contributed substantially to the Veteran's death.  As to the question of whether cardiopulmonary arrest was the result of PTSD, the VA physician stated that it was less likely as not.  It was more likely that the Veteran's refusal of a pacemaker for his tachy-brady syndrome was the etiology.  With regard to the question of whether COPD was the restful of the Veteran's PTSD, the VA examiner stated that it was less likely as not.  Instead, the Veteran's COPD was the restful of his nicotine abuse over many years up until the day he died.  Finally, given the Veteran's age, sex, medical history of hypertension, and history of smoking, the examiner concluded that CAD was less likely as not the restful of PTSD and more than likely due to his history.

In an addendum dated in August 2009, a VA psychologist concurred that PTSD was not likely to be a contributing factor to cardiopulmonary arrest.  There were medical explanations that accounted for the Veteran's cardiopulmonary arrest, including as history of smoking, advanced age, and refusing a pacemaker.

In a January 2010 brief, the appellant's representative contended that the August 2009 VA opinions were inadequate because no rationales were provided.

As had been requested by the Board, VHA provided an opinion in May 2011.  The VA cardiologist indicated that the claims file was reviewed.  The specialist noted the February 2004 VA medical record that showed COPD and the Veteran's refusal to stop smoking.  This and previous visits showed unremarkable blood pressures and heart rates in the high normal ranges.  Based on a review of the medical record and especially the last clinic visit shortly before death, the specialist opined that the Veteran died of complications from end stage lung disease, which was COPD, in the setting of continued tobacco smoking.  There was no evidence that CAD, hypertension, or other cardiac conditions were the cause of death, despite a more remote history of an abnormal myocardial scan as well as some bradycardia, for which the Veteran had declined to pursue further evaluations.  There was nothing in the medical record to suggest that PTSD contributed in any way to the Veteran's death, specifically as outlined in the Federal Register statement of June 28, 2005, which has no bearing on the Veteran's chronic lung disease caused by and aggravated by his continued tobacco smoking, which ultimately led to his death.

In a July 2011 written statement, the appellant's representative contended that the Veteran's tobacco smoking was related to his PTSD.

In response to an October 2011 request, VHA provided another opinion in January 2012.  The specialist, who is Chief of Cardiology, indicated that the Veteran's claims file as well as a recent article addressing the relationship between PTSD and smoking had been reviewed.  The examiner noted a 60-year history of smoking, which would suggest he started smoking around the time he was drafted.  This is not documented by the contemporaneous evidence but rather based upon the Veteran's history, which was given in 1985.  The records also state that the Veteran was not exposed to combat for several months after he was drafted.  Therefore, it could be assumed that he was already smoking when he was exposed to traumatic war scenarios that ultimately led to his PTSD.  This excludes the possibility that the Veteran's PTSD caused his tobacco use.

The records also show that the Veteran continued to smoke from the time of his discharge until he was last seen in a clinic shortly before his death.  The degree of smoking is not well documented and cannot be determined for the distant past.  However, the recent records suggest the Veteran was a heavy smoker.  Based on a review of an article by Dr. T, the examiner concluded that it was possible that PTSD, in individual cases, may lead to increased tobacco use.  However, there was currently no solid scientific evidence that 50 percent or more of all patients with PTSD will start or aggravate their smoking habit because of PTSD.

In that same article, Dr. T stated that there was some evidence that smoking may increase the risk for the development of certain anxiety disorders, including PTSD.  Others had found that the strongest association was consistent with pre-existing nicotine dependence increasing the risk of PTSD.  Based on these findings, it was the specialist's opinion that it was "at least as likely as not that the Veteran's PTSD did not cause or aggravate his tobacco use.  To the contrary, the fact that the Veteran was already smoking at the time of the exposure to traumatic scenes may have increased his risk for developing PTSD."  The specialist then indicated that, "as stated above, it is less than 50% likely that aggravation of tobacco use occurred in this patient."

In an April 2012 written statement, the appellant's representative contended that the specialist failed to provide a logical rationale for the conclusion given in the January 2012 opinion.

Several theories of entitlement to this benefit have been advanced by the appellant and her representative, and the Board will address them all.

Initially, the Board acknowledges the contentions of the appellant and her representative.  With regard to the Veteran's medical history that she observed and recalls, the appellant is certainly competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  She may also be competent to provide opinions with regard to the etiology of certain disabilities or the cause of the Veteran's death.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, as will be explained in more detail below, for every theory advanced by the appellant or her representative, VA has obtained an adequate opinion from a trained, objective, medical professional, who provided a detailed review of the claims file and a rationale for each conclusion, as opposed to bare allegations or theories of entitlement.  As such, the opinions from the medical professionals discussed below are more probative than the bare contentions raised by the appellant and her representative.

First, the Board will address whether the Veteran's service-connected PTSD was a principal or contributory cause of his death.  As noted above, it is listed on the Veteran's death certificate as another condition contributing to the Veteran's death that was not related to the other causes.  There are three opinions from medical professionals that address the role that PTSD played in the Veteran's death.  Opinions provided by the August 2009 VA examiner and May 2011 VHA specialist both concluded that the Veteran's PTSD did not cause or contribute substantially to the Veteran's death.  However, a review of these opinions shows that no rationale was provided in either case.  As such, they are afforded relatively little probative value.

Conversely, in the September 2004 VA examination report, the examiner stated that there was no evidence to suggest that PTSD was a contributing factor in the Veteran's death.  The examiner provided a rationale that included noting that the Veteran only had treatment for PTSD through 2001 and was noted to be coping well.  While he continued therapy after that time, it was to deal with family stressors and not PTSD.  He had not been taking any psychiatric medications, and the cause of his death was an exacerbation of asthma with COPD.  Here, a medical professional reviewed the claims file, accurately reported the Veteran's history, and provided an opinion supported by a rationale.  It is the evidence with the highest probative value with regard to this particular issue.  This opinion is adequate and highly probative, and there is no competent opinion stating otherwise.  Therefore, the Board concludes that the evidence preponderates against a finding that PTSD was a principal or contributory cause of the Veteran's death.

Second, the appellant and her representative have put forth a theory that the Veteran's PTSD caused his asthma or other pulmonary disability, which led to his death.  First, the Board points out that, while the Veteran was initially awarded service connection for asthma shortly after he separated from service, this benefit was severed in 1959.  Therefore, while the September 2004 VA examiner opined that the Veteran died due to an exacerbation of his asthma and COPD, he then stated that there was no evidence to suggest that PTSD was a contributing factor in either of these causes of death.  Furthermore, the August 2009 VA examiner's opinion stated that it was less likely than not that COPD was a result of PTSD, as it was, instead, the result of his nicotine abuse.  Likewise, the May 2011 VHA specialist indicated that COPD was the cause of the Veteran's death, and there was nothing in the medical record to suggest that PTSD contributed in any way to the cause of death.  These opinions were all provided by medical professionals, who reviewed the record and provided opinions supported by a rationale.  While the Veteran's representative contends that the August 2009 VA examiner provided no rationale for his conclusion, the Board finds that this is not the case.  He attributed the Veteran's COPD to nicotine abuse, not PTSD, and based this opinion on the Veteran's long history of smoking.  As such, these opinions are thorough, rationalized, and provided my medical professionals.  Therefore, they are more probative than the contention raised by the appellant and her representative.

The appellant and her representative have also alleged that the Veteran's PTSD caused his cardiac disability, which caused his death.  However, both the August 2009 VA examiner and the May 2011 VHA specialist have opined that this is not the case.  The August 2009 VA examiner stated that it was less likely than not that COPD or CAD were the result of PTSD and emphasized that it was more likely that these were a result of his refusal of a pacemaker for tachy-brady syndrome and his age, sex, hypertension and smoking.  While the appellant's representative has alleged that this examiner did not provide a rationale for the conclusion, the Board finds that he did when he explained the reasoning behind his conclusion.  Furthermore, the May 2011 VHA specialist determined that there was no evidence that CAD, hypertension, or other cardiac conditions were even the cause of the Veteran's death.  This was based upon findings in the medical evidence just prior to death that showed unremarkable blood pressures and heart rates.  These opinions are provided by medical professionals, who reviewed the claims file, and provided opinions based upon rationales supported by the record.  They are adequate and more probative than the assertions of the appellant and her representative or the internet article submitted by the appellant showing a possible relationship between stress and heart disease, as this is not specific to the Veteran.

Finally, the appellant and her representative have asserted that the Veteran's tobacco use, which led to his cause of death, was either caused or aggravated by his service-connected PTSD.  In the October 2011 opinion, the VHA specialist indicated that the Veteran reported a 60-year history of smoking, which dated his smoking to at or before the time he was drafted.  Thereafter, he served for a period of time before being exposed to the stressful situations that led to his PTSD diagnosis.  This excluded the possibility that the PTSD caused the tobacco use.  There was no evidence to suggest that the Veteran's tobacco use was aggravated by his PTSD and no evidence to suggest that this was the case in at least 50 percent of people with PTSD.  In addition, studies show that tobacco use can actually increase the risk for developing PTSD.  After this analysis, the VHA specialist concluded that "it is at least as likely as not that the Veteran's PTSD did not cause or aggravated his tobacco use."  The Board acknowledges that this statement, taken by itself, could imply that it was at least as likely that PTSD did cause or aggravated the Veteran's tobacco use.  However, the specialist goes on to explain that the Veteran was already smoking at the time of exposure to trauma.  He reiterated later in the report that "it is less than 50% likely that aggravation of tobacco use occurred in this patient."  As such, based upon the totality of the statement, the Board concludes that it was the VHA specialist's intention to state that it was less than 50 percent likely that PTSD caused or aggravated the Veteran's tobacco use.  This is a thorough opinion, provided by a specialist after full review of the claims file.  It is therefore more probative than the appellant's bare contention.

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's death with any incident or incidents of his period of active military service.  The opinions provided by VA examiners and VHA specialists address all of the appellant's contentions and are more probative than the assertions of the appellant or her representative.  Accordingly, the preponderance of the evidence is against the appellant's claim, and service connection for the cause of the Veteran's death must be denied.


DIC pursuant to the provisions of 38 U.S.C.A. § 1318

The appellant makes no specific contention regarding her entitlement to this benefit but has appealed it to the Board.

VA will pay death benefits to the surviving spouse in the same manner as if the Veteran's death were service connected if his death was not the result of his own willful misconduct and, at the time of death, he was receiving, or was entitled to receive compensation for a service-connected disability rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of the Veteran's discharge or other release from active duty, or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The term "entitled to receive" means that at the time of his death, the Veteran had service-connected disability rated as totally disabling, but was not receiving compensation because (1) VA was paying the compensation to his dependents, (2) VA was withholding the compensation to offset an indebtedness, (3) he had applied for compensation, but was not receiving total disability compensation due solely to clear and unmistakable error in a VA decision, (4) he had not waived retired or retirement pay in order to receive compensation, or (5) VA was withholding payments as required by law.  38 C.F.R. § 3.22(b); see Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  The Board also notes that a 2005 amendment to 38 C.F.R. § 3.22  provides an additional method for prevailing on 1318 claims, where additional service department records are received that existed at the time of a prior VA decision, but were not considered. 

At the time of the Veteran's death, service connection was established for PTSD, rated at 100 percent disabling, effective October 17, 2000.  As the Veteran died in February 2004, he was in receipt of 100 percent disability compensation for less than five years.

The appellant has not alleged, and the evidence does not show, that the Veteran was entitled to receive 100 percent disability compensation for the 10-year period immediately preceding his death in February 2004, but was not receiving such compensation for any of the reasons enumerated in 38 C.F.R. § 3.22(b).  There were no pending claims when he died, particularly concerning the effective date assigned for the 100 percent rating for service-connected PTSD. 

The Board notes that the Veteran was not rated as totally disabled continuously since his release from active duty and for at least five years immediately preceding his death.  Also, there is no evidence suggesting that the Veteran was a prisoner of war at any time.  Upon review of the evidence of record, the Board finds that there is no possibility that the Veteran could have met the requirements of a total disability rating of the required duration at the time of his death.  As such, DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


